Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 1 of 14 Page ID #6




                                                                   Exhibit A
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 2 of 14 Page ID #7
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 3 of 14 Page ID #8
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 4 of 14 Page ID #9
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 5 of 14 Page ID #10
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 6 of 14 Page ID #11
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 7 of 14 Page ID #12
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 8 of 14 Page ID #13
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 9 of 14 Page ID #14
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 10 of 14 Page ID #15
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 11 of 14 Page ID #16
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 12 of 14 Page ID #17
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 13 of 14 Page ID #18
Case 3:21-cv-00186-GCS Document 1-2 Filed 02/17/21 Page 14 of 14 Page ID #19
